Citation Nr: 9900585	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and a bipolar disorder.

2.  Entitlement to service connection for epididymitis with 
testicular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his sister and wife, and M. E. S., a Ph.D.




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970 and from June 1971 to October 1989.

This matter comes to the Board of Veterans (Board) on appeal 
from a January 1995 RO decision which denied the veterans 
claim for service connection for a psychiatric disorder, 
including a bipolar disorder and PTSD.  

This appeal also arises from an April 1996 RO decision that 
denied the veterans claim for service connection for 
epididymitis with testicular atrophy.  He was notified of 
this decision in May 1996.  In May 1997, he filed a timely 
notice of disagreement.  On May 16, 1997, the RO issued a 
statement of the case and advised him that he had to file his 
substantive appeal within 60 days in order to perfect his 
appeal.  His substantive appeal was timely filed on July 15, 
1997, perfecting an appeal of this issue.  

The record reflects that, in September 1996, the veteran 
filed a claim for entitlement to a temporary total 
compensation rating based upon a VA hospital stay from 
September 3 to September 26, 1996.  In November 1996, he 
filed a claim for entitlement to service connection for an 
allergy to bee stings.  Since these matters have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.




REMAND

A.  Service Connection for PTSD

For service connection to be awarded for PTSD, three elements 
must be present:  (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a causal link, established by the medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

As to the first element of PTSD, the Court in Cohen v. Brown 
noted that if there is a clear, that is, an unequivocal, 
diagnosis of record from a mental-health professional, it is 
presumed to have been made in accordance with the applicable 
DSM criteria as to both the adequacy of the symptomatology 
and the sufficiency of the stressor(s).  Cohen, 10 Vet. App. 
at 139.  In the instant case, when the veteran filed his 
claim for service connection for a psychiatric disorder in 
1994, the applicable criteria were contained in the Third 
Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM III) and in the Revised Edition of that same manual (DSM 
III-R).  However, while the case was pending, VA adopted new 
PTSD criteria, which became effective on November 7, 1996, 
and are contained in the Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  

The criteria of DSM-IV differ substantially from the criteria 
that were formerly used by VA (DSM-III-R) in that the new 
criteria are more individualized, requiring only that the 
person in question have been exposed to a traumatic 
event, and that he or she have had a response that involved 
intense fear, helplessness, or horror.  Id. at 153.  On 
the other hand, the old criteria contained in DSM-III and 
DSM-III-R required that a stressor be outside the range of 
usual human experience, and that it be markedly 
distressing to almost anyone; the almost anyone test or 
standard is no longer applicable and appears to appreciably 
lessen the burden of proof for establishing the existence of 
a valid stressor in service.  Id. at 139-142.  



The Cohen Court held that, due to VAs adoption of more 
current diagnostic criteria for PTSD, specifically DSM-IV, a 
veteran must receive the benefit of the most recent DSM 
version in the adjudication of his claim for PTSD.  Id. at 
139.; see also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then the version 
most favorable to the veteran will apply); Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  

Given the Courts pronouncements in Cohen and the conflicting 
entries in the current medical records on file, some of which 
reflect a diagnosis of PTSD (e.g., April 1994 and July 1996 
VA compensation examinations), and some of which do not 
(e.g., a February 1997 VA compensation examination, finding 
no PTSD and diagnosing recurrent major depressive disorder), 
the veteran should be scheduled for further psychiatric 
testing and evaluation to address the new PTSD criteria of 
DSM-IV.  Id. at 139-140. 

Further efforts should also be made to confirm or rule out 
the various stressors, which the veteran alleges caused him 
to develop PTSD.  The United States Army & Joint Services 
Environmental Support Group (ESG) recently changed its name 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  The RO should contact this office 
and requested it to submit pertinent records or other 
evidence in its possession.  He should be provided an 
opportunity to submit other types of corroborating evidence, 
such as statements from fellow servicemen who have personal 
knowledge of his mental state as a result of service or the 
alleged stressors that purportedly occurred during service.

Finally, if the veteran has received additional pertinent 
treatment, such records should be obtained.  Dinsay v. Brown, 
9 Vet. App. 79 (1996).



B.  Service connection for an Acquired Psychiatric Disorder 
(other than PTSD), including a Bipolar Disorder.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence for a psychosis will be 
presumed if manifest to a compensable level within one year 
of the veterans separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  A personality disorder is not a 
disability for VA compensation purposes and may not be 
service-connected.  38 C.F.R. § 3.303(c) (1998).

The file reflects that the veteran displayed various 
psychiatric symptomatology during his periods of active 
service and was variously diagnosed with personality, 
anxiety, and depressive disorders, although prior to his 
separation from service, a psychiatric disorder was not 
diagnosed.  Current medical evidence shows that he has been 
diagnosed with bipolar and recurrent major depressive 
disorders.  As to the etiology of such, in April 1996, a VA 
clinical psychologist concluded that the veteran suffered 
from a bipolar disorder that had its inception during 
service.  However, in February 1997, when a board of two VA 
psychiatrists examined the veteran, he was diagnosed with 
recurrent major depressive disorder; a mood disorder was 
ruled out.  Contrary to the finding made by the psychologist 
(a Ph.D.), the board of two VA psychiatrists concluded that 
the veteran presented with no evidence of a bipolar disorder, 
suggesting instead that he had a psychiatric disorder when he 
entered service.  However, the psychiatrists made no mention 
of the precise nature of the pre-service symptoms or whether 
they were chronically or permanently worsened by service.  

Given the state of the evidence, another examination is 
warranted in keeping with VAs duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The duty to assist 
requires that an effort be made to obtain any outstanding 
medical records regarding a psychiatric disorder since his 
release from active service.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).



C.  Service connection for Epididymitis with Testicular 
Atrophy

Procedurally, in his July 1997 substantive appeal, the 
veteran expressed a desire to have a hearing before a member 
of Board, sitting at the RO (i.e., a Travel Board hearing).  
This hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1998).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics of 
each of the stressors which he alleges to 
have experienced while in service.  His 
statement should include a detailed 
description of the events in question and 
identifying information concerning any 
other individuals that were purportedly 
involved in the events, including their 
full names, ranks, unit designations to 
the company level, precise dates to 
within one month, other units involved, 
and the location of the incident, etc. 

2.  The RO should conduct a search to 
confirm and verify the stressors alleged 
through all appropriate means, including, 
but not limited to, contacting the 
National Archives and Records 
Administration (NARA) and the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence from 
the National Personnel Records Center 
(NPRC), or from similar sources, and that 
the RO submit this information with any 
that is provided by the veteran or others 
acting on his behalf.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information.

3.  The veteran should be asked to 
identify any additional pertinent 
treatment, the records of which are not 
on file, including any outstanding 
records from Fort Polk Army Hospital, the 
Vet Center in South Carolina, and the VA 
facilities in Columbia and Greenville, 
South Carolina.  The RO should attempt to 
secure all such records so identified and 
associate them with the file.

4.  Given the state of the medical 
evidence, the veteran should be examined 
by a board of three psychiatrists to 
determine whether it is at least as 
likely as not that he has PTSD as a 
result of a verified stressor that 
occurred coincident with his military 
service.  Prior to this examination, the 
RO must specify the stressor or stressors 
that it has determined to be verifiable.  
If a diagnosis of PTSD is appropriate 
based on a stressor verified by the RO, 
then the examiners should specify the 
stressor that caused the disorder and the 
evidence that was relied upon.  The 
examiners must also attempt to reconcile 
any additional psychiatric disorders that 
are diagnosed other than PTSD, and 
indicate whether it is at least as likely 
as not that such disorder(s) are 
attributable to his periods of active 
service.  Additionally, the examiners 
must provide an opinion as to whether the 
veteran had a psychiatric disorder prior 
to service and, if so, whether such was 
chronically or permanently worsened by 
service. 

It is imperative that the claims folder, 
containing all evidence relevant to the 
case, be provided to the VA psychiatrists 
who are designated to examine the 
veteran, so that they can review his 
pertinent medical history and 
circumstances.  The report of the 
examination must include an explanation 
of the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence in the veterans claims 
folder.

5.  The RO should review the psychiatric 
examination report.  If the report does 
not contain sufficient information in any 
critical respect, then it should be 
returned as inadequate, and any necessary 
additional information included.  
38 C.F.R. § 4.2.

6.  The RO should schedule the veteran 
for a Travel Board hearing regarding his 
service connection claim for epididymitis 
with testicular atrophy.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
requisite appellate procedures.

If claims at issue continue to be denied, then the veteran 
and his representative should be issued a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
